UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A (Rule 13d-102) Information Statement Pursuant to Rules 13d-1 and 13d-2 Under the Securities Exchange Act of 1934 (Amendment No.1 )* Pharma-Bio Serv, Inc. (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) 71711N100 (CUSIP Number) January 31, 2011 Date of Event Which Requires Filing of the Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [ x]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 pages CUSIP NO. 71711N100 13G/A Page 2 of 6 pages 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Krovim LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 5.6% 12 TYPE OF REPORTING PERSON OO Page 3 of 6 pages Cusip No. 71711N100 13G/A 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Dov Perlysky 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECKCHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.5% TYPE OF REPORTING PERSON IN IA; OO; HC Page 4 of 6 pages Item 1(a) Name of Issuer Pharma-Bio Serv, Inc. Item 1(b) Address of Issuer's Principal Executive Offices Building #6, Road 696 Dorado, Puerto Rico00646 Item 2(a) Name of Person Filing This statement is filed on behalf of Krovim LLC (“Krovim”), Mr. Dov Perlysky (“Mr. Perlysky”) and LDP Family Partnership LP (“LDP”) (the “Reporting Parties”).Please see Exhibit A which is an agreement to file this Statement on behalf of each of them. Item 2(b) Address of Principal Business Office The Reporting Parties’ business address is P.O. Box 339, Lawrence, New York11559. Item 2(c) Citizenship Krovim is incorporated in the State of Delaware.LDP is incorporated in the State of Colorado.Mr. Perlysky is a citizen of the United States. Item 2(d) Title of Class of Securities Common Stock, $.0001 par value (“shares”) Item 2(e) CUSIP Number 71711N100 Item 3 If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under Section 15 of the Exchange Act; (b) [] Bank as defined in Section 3(a)(6) of the Exchange Act; (c) [] Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) [] Investment company registered under Section 8 of the Investment Company Act; (e) [] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); Page 5 of 6 pages (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) [] Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Item 4 Ownership: (a) (b) As of January 31, 2011, Mr. Perlysky may be deemed to beneficially own (i) 1,164,554 shares owned by Krovim and (ii) options to purchase 25,000 shares owned by Mr. Perlysky, and (iii) 772,791 owned by LDP, for an aggregate of 9.5%.Of these shares Mr. Perlysky has sole dispositive power over 1,164,554 shares owned by Krovim and dispositive and voting control over 25,000 shares. As of January 31, 2011, Krovim has sole dispositive power over 1,164,554 shares. As of January 31, 2011, LDP may be deemed to have dispositive power of 772,791 shares or 3.7%. Mr. Perlysky and his wife disclaim beneficial ownership of all securities held by each other for any purpose (c) Laya Perlysky and Dov Perlysky are husband and wife.Laya Perlysky is the general partner of LDP and has sole dispositive control over shares owned by LDP.Mr. Perlysky is a managing member of an LLC, which is the manager of Krovim, and has sole dispositive control of shares owned by Krovim.Krovim and LDP have given an irrevocable proxy to Elizabeth Plaza to vote all shares that Krovim and LDP own.This proxy extends until September 1, 2011, unless Pharma-Bio Serv, Inc.’s certification as a “minority-controlled business” expires sooner.See Exhibits B and C for copies of proxies granted by Krovim and LDP to Elizabeth Plaza. Item 5 Ownership of Five Percent or Less of a Class LDP beneficially owns less than 5% of the issuer’s shares. Item 6 Ownership of More than Five Percent on Behalf of Another Person Not applicable Item 7 Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company Not applicable Item 8 Identification and Classification of Members of the Group Not applicable Item 9 Notice of Dissolution of Group Not applicable Page 6 of 6 pages Item 10 Certification By signing below I certify that, to the best of our knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signatures After reasonable inquiry and to the best of its knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Krovim LLC By Nesher, LLC Dated: February 9, 2011 New York, New York By: /s/ Dov Perlysky Dov Perlysky Managing Member Dated: February 9, 2011 New York, New York /s/ Dov Perlysky Dov Perlysky LDP Family Partnership LP Dated: February 9, 2011 New York, New York By: /s/Laya Perlysky Laya Perlysky General Partner
